Citation Nr: 0200485	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-24 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disorder, claimed as the residual of dental trauma in 
service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

The Board remanded this case in February 2001 in order for 
the RO to consider in the first instance whether or not new 
and material evidence had been received.  In August 2001, the 
RO notified the veteran that the evidence submitted in 
connection with the current claim for service connection for 
a dental condition did not constitute new and material 
evidence as it was not directly relevant to the issue 
considered.  While the case was in remand status, the RO 
developed and adjudicated other claims from the veteran which 
resulted in an increase in compensation payable to the 
veteran for service-connected disabilities.


FINDINGS OF FACT

1.  In January 1945 the veteran sustained multiple shell 
fragment wounds to his face and nose and underwent 
debridement of his nose, removal of foreign bodies, and 
suturing of his face; in February 1945 he underwent a release 
of nasal adhesions; X-rays taken in May 1945 revealed 
fractures of the left nasal bones and several metallic 
fragments in the soft tissues at the junction of the left 
nasal cavity and the lip; in July 1945 he underwent an 
intranasal plastic operation and tooth number 9 (the upper 
left central incisor) was extracted and replaced by a fixed 
bridge.

2.  The Board in April 1959 found that the shrapnel wounds 
sustained by the veteran in January 1945 did not involve the 
veteran's teeth and surrounding tissue; the Board denied 
entitlement to service connection for a dental disorder based 
on trauma.

3.  In a statement dated in November 1999 the veteran 
reported that when he had been hospitalized for wounds 
received to his face, tooth number 9 turned black and was 
extracted.

4.  The veteran's statement provides a more complete picture 
of the circumstances surrounding the extraction of tooth 
number 9 and indicates that the damage to this tooth was not 
due to caries (tooth decay) or gum disease, but rather to 
trauma.


CONCLUSIONS OF LAW

1.  The Board decision in April 1959 denying the veteran's 
claim for service connection for a dental disorder due to 
trauma is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001).

2.  Evidence received since the Board denied entitlement to 
service connection for a dental disorder in April 1959 is new 
and material; the veteran's claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Additionally, on August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The effective date for the final rule 
is generally November 9, 2000.  However, the changes to 38 
C.F.R. § 3.156(a) are effective prospectively for claims 
filed on or after August 29, 2001.  Since the veteran's claim 
has been pending since 1998, the changes to 38 C.F.R. 
§ 3.156(a) are not applicable to this claim.


Law and Regulations.  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The Board does not have jurisdiction 
to consider a claim which has been previously denied in a 
final decision unless new and material evidence has, in fact, 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  
Additionally, in order to warrant reopening the newly 
presented evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

New evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely cumulative or redundant, in that it presents new 
information.  In addition, the evidence, even if new, must be 
material, in that it is evidence not previously of record 
that bears "directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Hodge, supra, the Federal Circuit stated that 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Hodge at 1363.  Moreover, the Hodge opinion stressed that 
under the regulation, new evidence that was not likely to 
convince the Board to alter a previous decision might still 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's favor.  
Id.

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(2000); compare 38 C.F.R. § 3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.).  
For the purposes of determining eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97.

VA laws applicable to service connection for dental disorders 
have been revised, effective June 8, 1999.  64 Fed. Reg. 
30392 (June 8, 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment in accordance with other provisions of 
applicable regulation.  38 C.F.R. § 4.149 (1998); compare 38 
C.F.R. § 3.381(a) (2000) (Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as otherwise provided by 
applicable regulation).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  38 C.F.R. § 3.381(c) 
(2000).

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma. 38 
C.F.R. § 17.161(c)(2000).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Factual Background.  The veteran received multiple 
penetrating shrapnel wounds to the face in January 1945.  
These included wounds to the right ascending process of the 
maxilla near the lower border of the right nasal bone 
penetrating the nose and passing into the left cheek.  In 
January 1945 he underwent debridement of his nose, removal of 
foreign bodies, suturing of his face.  In February 1945 he 
underwent a release of nasal adhesions.  A dental examination 
in February 1945 reflects that no treatment was indicated.  
X-rays taken in May 1945 revealed fractures of the left nasal 
bones and several metallic fragments in the soft tissues at 
the junction of the left nasal cavity and the lip.  In July 
1945 he underwent an intranasal plastic operation.  Also, 
while a patient in July 1945 he received dental treatment.  A 
report of dental survey reflects that tooth number 9 (the 
upper left central incisor) was found to be nonrestorable.  
This form reflects that the examiner was to indicate on the 
form restorable carious teeth by "0"; nonrestorable carious 
teeth by "/"; and missing natural teeth by "X".  Tooth 
number 9 was marked with an "/" and was extracted.  This 
tooth was replaced by a fixed bridge involving tooth number 8 
(the upper right central incisor).  The veteran remained 
hospitalized for treatment of these wounds until September 
1945.  On separation from service in April 1946, examination 
revealed that the veteran was missing tooth number 9 and that 
this tooth had been replaced by fixed bridge to tooth number 
8.

In September 1946 a private dentist, C. J. Wright, D.D.S., 
reported that that the veteran had a loose anterior bridge 
which he reset.

In an application dated in October 1946 the veteran sought 
treatment for "bridge in front teeth."  He reported that it 
"came out."  He claimed that this was a service-connected 
condition because "of shrapnel wound."

The veteran was thereafter authorized dental treatment at VA 
expense.  In a statement dated in July 1947, W. C. Quinlan, 
D.D.S., indicated that examination and testing revealed that 
the veteran's teeth were vital except for tooth number 9 and 
tooth number 14.  In a letter dated in December 1947, Dr. 
Quinlan reported that an anterior fixed bridge replacing the 
upper left central incisor done while the veteran was in the 
military service had been recemented several time and that it 
was his plan to replace both incisors with a removable bridge 
instead of the fixed bridge.

In a statement dated in January 1959, it was argued that the 
veteran had a dental condition due to combat trauma.  By a 
rating dated in February 1959, the RO held that while the 
veteran suffered combat trauma in the nasal area, involving a 
compound, comminuted fracture of the right maxilla, there was 
no indication that dental trauma was involved.

The Board in April 1959 found that the shrapnel wounds 
sustained by the veteran in January 1945 did not involve the 
veteran's teeth and surrounding tissue.  Based upon this 
finding, the Board denied entitlement to service connection 
for a dental disorder based on trauma.

The veteran subsequently attempted to reopen his claim for 
service connection for a dental disorder in October 1998.  In 
a statement dated in November 1999 the veteran reported that 
while he was hospitalized for wounds received to his face in 
1945, his front tooth, tooth number 9, turned black and was 
extracted.  He stated that within a couple of years after his 
release from service, teeth numbers 7 and 10 started to turn 
black and VA authorized these teeth to be pulled and a bridge 
put in.  He stated that he would like to have an examination 
for the nerve damage in his face that made these teeth turn 
black, as well as a new bridge.


Analysis.  The Board's denial of April 1959 was based upon a 
finding that the shrapnel wounds which the veteran sustained 
in January 1945 did not involve the veteran's teeth and 
surrounding tissue.

As noted above, the Federal Circuit in Hodge, supra, stated 
that 38 C.F.R. § 3.156(a) emphasized the importance of a 
complete evidentiary record for the evaluation of the 
veteran's claim rather than the effect of the new evidence on 
the outcome.  Hodge at 1363.  Moreover, the Hodge opinion 
stressed that under the regulation, if new evidence provided 
"a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability" it is 
material.  The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's favor.  
Id.

In a statement dated in November 1999 the veteran reported 
that while he was hospitalized for wounds received to his 
face his front tooth, tooth number 9, turned black and was 
extracted.  The veteran's statement provides a more complete 
picture of the circumstances surrounding the extraction of 
tooth number 9.  The record before the Board in 1959 
contained no details as to the reason for the extraction of 
tooth number 9 during service.  There was nothing in the 
record before the Board in 1959 to link the extraction of 
tooth number 9 to the combat injuries sustained by the 
veteran.  The veteran's 1999 statement indicates that the 
damage to this tooth was not due to caries (tooth decay) or 
gum disease, but rather to trauma.  The Board finds that the 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
new and material evidence has been submitted.  38 C.F.R. § 
3.156(a).

Turning to the merits of the underlying claim of entitlement 
to service connection for a dental condition due to trauma, 
the Board finds that additional development is necessary for 
a full and fair adjudication of the claim.  While the dental 
form completed in July 1945 reflects that tooth number 9 was 
marked with an "/" before it was extracted, the Board does 
not find this to be conclusive evidence that the tooth was in 
fact carious inasmuch as there was no alternative provided on 
the form for indicating a tooth that was no longer vital due 
to nerve damage or other trauma.  The veteran has reported 
that additional teeth turned black and were extracted within 
a year or so of his release from service.  He requested that 
he be accorded an examination for the nerve damage which 
caused these teeth to die.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board is of the opinion that 
examination of the veteran would assist in clarifying the 
nature, extent and etiology of any dental condition involving 
the veteran's upper central teeth.

Additionally, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Moreover, because 
the RO has not yet considered whether any additional 
notification or development action is required under the Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a dental 
condition due to trauma, the claim is reopened.  To this 
extent only, the benefit sought on appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for dental 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  The RO should schedule the veteran 
for examination by a dental specialist to 
determine whether the shrapnel wounds or 
the treatment for these wounds resulted 
in a nonvital tooth or teeth.  The claims 
folder should be made available to the 
examiner for review before the 
examinations.  The examiner should elicit 
a detailed history from the veteran 
regarding his combat wounds and treatment 
and express an opinion as to whether it 
is as likely as not that the veteran has 
a dental condition which is a result of 
the wounds.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and an opportunity to respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

